PER CURIAM:
William P. Trolinger appeals the district court’s order denying relief on his challenge to the application of 42 U.S.C. § 14135a (West 2005 & Supp.2007) and the order denying in part his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. See Trolinger v. Henry, No. 1:06-cv-01551-WMN (D. Md. Dec. 20, 2006; Jan. 31, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.